Williams, J.
This case involves application of the Uniform Child Custody Jurisdiction Act, RCW 26.27. The trial court decided that transferring jurisdiction of this case to the State of New York would be in the best interest of the child. We affirm.
*392The facts are that the parents, Stanley and Nicole Shaw, were married in March 1985 in Syracuse, New York, where Nicole had been a lifelong resident. They went to New Hampshire, where Stanley had been employed for about 2 months, and continued living there until November, when Stanley was laid off. The couple and their baby, born in September of that year, then went to Syracuse to visit or live with Nicole's mother. In January 1986, Stanley come to Renton, where his family lived, and at his urging Nicole followed with the baby shortly thereafter.
On February 27, 1986, Stanley petitioned for dissolution of the marriage, obtained a temporary order restraining Nicole from taking the child from the county and gained physical custody of the child by pretext. On March 5, 1986, Nicole moved out of the house of Stanley's grandparents, where Stanley, Nicole and the child had been living. Nicole applied to the trial court for an order requiring Stanley to return the child to her and authorizing her to return with the child to New York. On March 17, 1986, the trial court granted the relief requested, and Nicole returned to New York with the child.
ROW 26.27.070 provides:
Inconvenient forum. (1) A court which has jurisdiction under this chapter to make an initial or modification decree may decline to exercise its jurisdiction any time before making a decree if it finds that it is an inconvenient forum to make a custody determination under the circumstances of the case and that a court of another state is a more appropriate forum.
(2) A finding of inconvenient forum may be made upon the court's own motion or upon motion of a party or a guardian ad litem or other representative of the child.
(3) In determining if it is an inconvenient forum, the court shall consider if it is in the interest of the child that another state assume jurisdiction. For this purpose it may take into account the following factors, among others:
(a) If another state is or recently was the child's home state;
(b) If another state has a closer connection with the *393child and his family or with the child and one or more of the contestants;
(c) If substantial evidence concerning the child's present or future care, protection, training, and personal relationships is more readily available in another state;
(d) If the parties have agreed on another forum which is no less appropriate; and
(e) If the exercise of jurisdiction by a court of this state would contravene any of the purposes stated in RCW 26.27.010.
In ruling as it did, the trial court acted consistently with this statute. Neither the mother nor the child had any contact with the State of Washington, save as previously related. Nicole was a lifelong resident of Syracuse, New York, and her family there is ready, willing and able to support her and the child. The court was justified in believing Nicole's statement that the only reason she came to Washington was because of Stanley's representations that he would get a job, find them a place to live and resolve their marital problems, all of which proved to be false. The only contact Nicole had with the State of Washington was residing with Stanley's grandparents for 2lA weeks and being served with a petition in the dissolution action.
Under these circumstances, a court of the State of New York is a more appropriate forum to determine the needs of the child as well as the child's mother. This is so clear that attorney fees of $4,322.50 on appeal are awarded to Nicole pursuant to RCW 26.27.070(7).
Affirmed.
Webster, J., concurs.